                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

PIUS BARIKPOA NWINEE,                                )
                                                     )
             Plaintiff,                              )
                                                     )
      vs.                                            )            Case No. 4:18 CV 1460 (JMB)
                                                     )
ST. LOUIS DEVELOPMENTAL                              )
DISABILITIES TREATMENT CENTERS,                      )
et al.,                                              )
                                                     )
             Defendants.                             )


                                  MEMORANDUM AND ORDER

        This matter is before the Court on plaintiff’s additional motion for issuance of subpoenas

to obtain deposition testimony of three witnesses.1

        I.         Background

        Plaintiff Pius Barikpoa Nwinee, who proceeds pro se, has been employed since June 2012

as a Developmental Assistant by defendant St. Louis Developmental Disabilities Treatment

Center. Plaintiff alleges that he has been denied the opportunity to interview for supervisory

positions based on his race and national origin. He asserts claims under Title VII of the Civil

Rights Act, 42 U.S.C. §§ 2000e, et seq., and the “Missouri Civil Rights Act.” He seeks to take the

depositions of defendant Melisa Theis and witnesses Valerie Huhn and Shannon Cansler.




1
 On October 11, 2019, plaintiff served notices of depositions for Melisa Theis and four witnesses, including
Huhn and Cansler. Defendants filed a motion to quash, in response to which plaintiff filed an opposition
and a motion for issuance of subpoenas. The parties appeared for a hearing on December 13, 2019. The
Court granted defendants’ motion to quash and denied plaintiff’s motion for issuance of subpoenas without
prejudice. Plaintiff was told that he could refile a motion that provided more detail regarding the
information he intended to obtain through depositions. It is this second motion that is presently before the
Court.
       Plaintiff named Melisa Theis, the Acting Director of the Office of Administration, Division

of Personnel, as a defendant, alleging that she improperly removed his name from the state

employment register. Amended Complaint ¶ 26. Plaintiff now acknowledges that Ms. Theis was

not the Acting Director during the relevant period and that he does not know who specifically

removed his name from the state register. See Nwinee Deposition at 108-09 [Doc. # 53-3].

Nonetheless, plaintiff asserts that Ms. Theis has intimate involvement in and knowledge of the

removal of his application. [Doc. # 64 at 4]. In addition, he asserts that she can provide testimony

regarding the process for removing candidates from the state register. Finally, he asks her to

produce documents from the personnel records of eleven individuals.

       Plaintiff alleges that he was retaliated against after writing a letter to Valerie Huhn

exposing predatory misconduct and misuse of government funds at the St. Louis Developmental

Disabilities Treatment Center. In support of his request to depose Ms. Huhn, plaintiff states that

she is in possession of “two letters and a gift of value from the management” to plaintiff. These

items brought about the retaliation plaintiff alleges he suffered. In addition, plaintiff asserts that

Ms. Huhn possesses documents and information regarding the separation of another employee

from state employment.

       Plaintiff identifies Shannon Cansler as a former employee at the St. Louis Developmental

Disabilities Treatment Center. He states that she was denied the position of program supervisor

despite receiving official notice that she was eligible and that someone with less experience was

hired in her place. She also possesses knowledge regarding the daily harassment and workplace

violence plaintiff faces.

       II.     Legal Standard

       Federal Rule of Civil Procedure 26 sets forth the scope of discovery in general:



                                                  2
       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the amount in controversy, the
       parties’ relative access to relevant information, the parties’ resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1).

       When a party seeks a protective order, “[t]he court may, for good cause, issue an order to

protect a party or person from . . . undue burden or expense, including one or more of the following

. . . (A) forbidding the disclosure or discovery; (B) specifying terms, including time and place or

the allocation of expenses, for the disclosure or discovery; (C) prescribing a discovery method

other than the one selected by the party seeking discovery; (D) forbidding inquiry into certain

matters, or limiting the scope of disclosure or discovery to certain matters . . . .” Fed. R. Civ. P.

26(c)(1). The burden is on the movant to show the “good cause” required for issuance of the

protective order. Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212 (8th Cir. 1973).

“To make this showing, the moving party cannot rely on broad or conclusory allegations of harm.”

Northbrook Digital, LLC v. Vendio Servs., Inc., 625 F. Supp. 2d 728, 757 (D. Minn. 2008) (citing

Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16 (1981)). “However, ‘a showing of irrelevancy of

proposed discovery can satisfy the “good cause” requirement of Rule 26(c).’” Shukh v. Seagate

Tech., LLC, 295 F.R.D. 228, 237 (D. Minn. 2013) (quotation omitted). “Information is generally

discoverable ‘unless it is clear that the information sought has no bearing upon the subject matter

of the action.’” Id. (quotation omitted). The Eighth Circuit has held, nonetheless, that the

proponent of the discovery must make a “threshold showing of relevance . . . before parties are

required to open wide the doors of discovery,” in order to limit “fishing expeditions in discovery.”

Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1992). “Evidence is relevant if: (a) it has




                                                 3
any tendency to make a fact more or less probable than it would be without the evidence; and (b)

the fact is of consequence in determining the action.” Fed. R. Evid. 401.

           III.    Discussion

           Defendant objects that it would be burdensome for Ms. Theis, a high-ranking official, to

travel to St. Louis for her deposition. In response, plaintiff asserts he will limit the depositions to

two hours in length,2 a concession that does not address the time needed for her to travel. The

Court believes that plaintiff should first seek the information he requests form Melisa Theis

through interrogatories. See Fed.R.Civ.P. 33. Defendant also objects to the production of

employee records. In response, plaintiff has agreed to limit his request to the employees’

applications for their last or current positions through the state register and a letter from the Office

of Administration indicating that they were eligible for an interview.              He agrees that the

individuals’ social security numbers should be redacted. Plaintiff may request this information

through requests for production. See Fed.R.Civ.P. 34. The information plaintiff seeks from Ms.

Huhn can likewise be obtained through interrogatories and requests for production. The Court will

deny plaintiff’s motion with respect to Melisa Theis and Valerie Huhn.

           Defendant has not addressed plaintiff’s request to depose Ms. Cansler, who allegedly

possesses relevant information regarding the hiring practices plaintiff challenges and the working

conditions. The Court will grant plaintiff’s motion with respect to Shannon Cansler and will direct

defendant to make Ms. Cansler available for deposition.

           Accordingly,

           IT IS HEREBY ORDERED that plaintiff’s motion for issuance of subpoenas [Doc. # 64]

is granted in part and denied in part.



2
    Plaintiff initially represented that he would limit depositions to 1.5 hours.

                                                         4
       IT IS FURTHER ORDERED that defendant will make Ms. Cansler available for

deposition at a mutually agreeable time. The deposition will be limited to 1.5 hours in length.




                                                     /s/ John M. Bodenhausen
                                                     JOHN M. BODENHAUSEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 31st day of January, 2020.




                                                5
